—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered July 19, 1999, convicting defendant upon his plea of guilty of the crime of grand larceny in the second degree.
Defendant pleaded guilty to the crime of grand larceny in the second degree and was sentenced, as part of a negotiated plea agreement, to an indeterminate prison term of 3 to 9 years. Defendant appeals, contending that his prison sentence is harsh and excessive. Our review of the record discloses no extraordinary circumstances warranting a modification of the sentence in the interest of justice (see, People v Shea, 254 AD2d 512; People v Powell, 234 AD2d 792). Accordingly, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Mercure, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.